EXHIBIT 3.1 RESTATED BY-LAWS OF ST. MARY LAND & EXPLORATION COMPANY (amended as of December 18, 2008) NAME 1.The name of this Corporation is St. Mary Land & Exploration Company. OFFICE 2.This Corporation may establish or discontinue, from time to time, such offices and places of business within or without the State of Delaware as the Board of Directors may deem proper for the conduct of the Corporation’s business. SEAL 3.The corporate seal of this Corporation shall have inscribed thereon the name of this Corporation and the year of its creation and the words “Corporate Seal,
